Locher, J.,
dissenting. I am compelled to dissent based upon the reasons set forth in my dissent in Morgan v. Cincinnati (1986), 25 Ohio St. 3d 285.
In addition, in Morgan, the record clearly showed that the municipality acted in bad faith. In the instant action, no allegations of bad faith or actual malice were made and no proof of bad faith or actual malice was presented. Therefore, absent a finding of bad faith or actual malice, I would bar the claim for back pay and benefits in the instant case based upon our holding in State, ex rel. Gibbons, v. Cleveland (1984), 9 Ohio St. 3d 216. Accordingly, I respectfully dissent.
Wright, J., concurs with the foregoing dissenting opinion.